                              UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF INDIANA
                                  SOUTH BEND DIVISION

 JACOB L. PRAWAT,

                         Plaintiff,

         v.                                               CAUSE NO. 3:19-CV-1117-DRL-MGG

 ROBERT NEARING, et al.,

                         Defendants.

                                       OPINION AND ORDER

        Jacob L. Prawat, a prisoner without a lawyer, filed a complaint against three defendants alleging

that he suffered unconstitutional conditions of confinement while being housed at LaPorte County

Community Corrections between December 30, 2018, and July 26, 2019. “A document filed pro se is

to be liberally construed, and a pro se complaint, however inartfully pleaded, must be held to less

stringent standards than formal pleadings drafted by lawyers.” Erickson v. Pardus, 551 U.S. 89, 94 (2007)

(quotation marks and citations omitted). Nevertheless, pursuant to 28 U.S.C. § 1915A, the court must

review the merits of a prisoner complaint and dismiss it if the action is frivolous or malicious, fails to

state a claim upon which relief may be granted, or seeks monetary relief against a defendant who is

immune from such relief. “In order to state a claim under [42 U.S.C.] § 1983 a plaintiff must allege:

(1) that defendants deprived him of a federal constitutional right; and (2) that the defendants acted

under color of state law.” Savory v. Lyons, 469 F.3d 667, 670 (7th Cir. 2006).

        Mr. Prawat alleges that, while he was housed at LaPorte County Community Corrections, he

was required either to drink water from the showers or bathroom sinks or to purchase water from a

vending machine. Twenty-four people in his dorm shared four sinks, and they were, according to Mr.

Prawat, “nasty.” ECF 1 at 3. Nonetheless, Mr. Prawat drank water from the sinks and showers.

        As a threshold matter, the complaint fails to state a claim against any of the three named

defendants. Mr. Prawat named Robert Nearing, S. Attwater, and Vaughn Galloway as defendants, but
he does not explain how they were involved in the circumstances that he is complaining about. There

is no general respondeat superior liability under 42 U.S.C. § 1983. George v. Smith, 507 F.3d 605, 609 (7th

Cir. 2007); Burks v. Raemisch, 555 F.3d 592, 596 (7th Cir. 2009). To name an appropriate defendant,

Mr. Prawat would have to name the individuals who were personally responsible for the conditions

of his confinement. However, based on the current allegations of the complaint, that would not get

him very far because he has not adequately pleaded that he endured any unconstitutional conditions

of confinement.

        “In evaluating the constitutionality of conditions or restrictions of pretrial detention . . . the

proper inquiry is whether those conditions amount to punishment of the detainee.” Bell v. Wolfish, 441

U.S. 520, 535 (1979). The constitution is not violated unless a prisoner is denied the minimal civilized

measure of life’s necessities. Farmer v. Brennan, 511 U.S. 825, 834 (1994). Conditions that merely cause

inconveniences and discomfort or make confinement unpleasant do not rise to the level of a

constitutional violation. Adams v. Pate, 445 F.2d 105, 108-109 (7th Cir. 1971). Here, while Mr. Prawat

would have preferred to have a dedicated sink or water fountain for drinking water, he does not allege

that he was denied any of life’s necessities. Instead, his complaint is more akin to being uncomfortable

and subjected to unpleasant conditions. Thus, without more, these allegations do not plausibly allege

that a constitutional violation has occurred.

        Though the complaint does not state a plausible claim against any named defendant, and it

seems unlikely that he will be able to state a claim based on the allegations in the complaint, the court

will nonetheless grant Mr. Prawat an opportunity to file an amended complaint. See Luevano v. Wal-

Mart, 722 F.3d 1014 (7th Cir. 2013). However, Mr. Prawat should only file an amended complaint if

he can address the deficiencies set forth in this order. If he chooses to file an amended complaint, Mr.

Prawat will need to explain how the named defendant(s) denied him the minimal civilized measure of

life’s necessities contrary to the Constitution.

        For these reasons, the court:
                                                    2
       (1) DIRECTS the clerk to put this case number on a blank Prisoner Complaint (INND Rev.

8/16) form and sent it to Jacob L. Prawat;

       (2) GRANTS Jacob L. Prawat until January 3, 2020 to file an amended complaint; and

       (3) CAUTIONS Jacob L. Prawat, that, if he does not respond by that deadline, this case will

be dismissed pursuant to 28 U.S.C. § 1915A because the current complaint does not state a claim for

which relief can be granted.

       SO ORDERED.

       December 3, 2019                              s/ Damon R. Leichty
                                                     Judge, United States District Court




                                                3
